ORDER
PER CURIAM.
Appellant’s brief in this cause, an appeal from a conviction for theft over $750, was due October 23, 1986. On December 10, 1986, this Court entered an order requiring appellant’s appointed counsel of record, Mr. Michael E. Etchison, to file a brief on or before January 12, 1987. No brief has been tendered for filing.
On December 29, 1986, Etchison filed in this Court a motion to withdraw as counsel. This Court will not allow appointed counsel to withdraw, thereby leaving an indigent appellant without counsel. See Foley v. State, 514 S.W.2d 449 (Tex.Cr.App.1974); Ex parte Campbell, 494 S.W.2d 842 (Tex.Cr.App.1973). Although Etchison states in his motion that another attorney, Mr. Steven Orr, has been retained to represent appellant in this cause, no motion to substitute counsel has ever been filed by Orr. See Tex.R.App.P. 7 (West 1986).
Etchison’s motion to withdraw as counsel is submitted and dismissed. Pursuant to Tex.R.App.P. 74(Z )(2) (West 1986), this appeal is abated and the cause is remanded to the trial court. Upon remand, the trial court shall immediately conduct a hearing to determine whether appellant desires to prosecute this appeal, and whether the failure of either Etchison or Orr to file a brief has denied appellant effective assistance of counsel. At the conclusion of this hearing, the trial court shall make *318appropriate findings and recommendations. In addition, the trial court shall take such measures as are necessary to assure effective representation of counsel, which may include the appointment of new counsel.
A record of the hearing before the trial court, including a transcription of the court reporter’s notes and copies of all orders, findings, and recommendations, shall be forwarded to the Clerk of this Court, for filing as a supplemental record in this cause, on or before February 13, 1987.
It is so ordered this 14th day of January, 1987.